DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on February 5, 2021 has been entered and made of record.

Allowable Subject Matter
Claims 1-4, 6-14, 16-20 and 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest the capturing of images in a game by an unmanned aerial vehicle (UAV) by utilizing determined game play rules of the game, determining a position of image capture, and moving the UAV accordingly, along with the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim Interpretation
With respect to claim 21, Applicant has cancelled the claim.  Therefore, 35 USC § 112(f) is not invoked.

Double Patenting
With respect to claims 1-4, 11-13 and 21, Applicant has filed a Terminal Disclaimer in order to overcome the provisional double patenting rejections.  Therefore, the rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


2/23/2021